Per Curiam.
Our prior opinion of July 14, 2015, was quashed by the Florida Supreme Court "for reconsideration in light of our decisions in Walton v. State , 208 So.3d 60 (Fla. 2016), and Williams v. State , 186 So.3d 989 (Fla. 2016)." Bullard v. State , 2017 WL 2302327 (Fla. May 26, 2017). Upon reconsideration, we reverse with direction to grant Appellant a new trial, as mandated by Roberts v. State , --- So.3d ----, 2018 WL 1100825 (Fla. Mar. 1, 2018), and Walton.
We need not address Williams in light of our decision granting a new trial, but as requested by Appellant, we note our prior opinion held that Appellant could not be convicted of aggravated battery with a firearm, as we determined that the evidence could not support a finding of a second discharge of the firearm. Bullard v. State , 168 So.3d 346 (Fla. 1st DCA 2015), rev. granted , 2017 WL 2302327 (Fla. May 26, 2017).
REVERSED and REMANDED for new trial.
B.L. Thomas, C.J., and Kelsey and Jay, JJ., concur.